651 N.W.2d 749 (2002)
Darlene E. COX and Jerry O. Cox, Plaintiffs-Appellees,
v.
SYLVAN TREETOPS RESORT and Melling Resorts International, Defendant-Appellant.
Docket No. 121240, COA No. 224414.
Supreme Court of Michigan.
October 8, 2002.
On order of the Court, the delayed application for leave to appeal from the December 21, 2001 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J., concurs and states as follows:
I join the majority because I believe that this Court's review of arbitration awards is extremely limited. Port Huron Area School District v. Port Huron Education Ass'n, 426 Mich. 143, 150, 393 N.W.2d 811 (1986). I do not join because I am necessarily in agreement with the arbitrator that the danger here was other than "open and obvious."